Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Information Disclosure Statement (IDS) filed 7 March 2022 has been entered. Applicant’s amendments of the specification and claims filed 7 March 2022 have been entered. Applicant’s remarks filed 7 March 2022 are acknowledged.

Election/Restriction
In the previous Office Action (mailed 12/07/2021), claims 31-40 were examined to the extent they read on the elected species: wherein the disease is osteoporosis. In view of Applicant’s amendment of the claims filed 7 March 2022, the elected species (i.e., osteoporosis) is allowable; in accordance with 37 C.F.R. 1.141, the examination is now extended to the additional species.
Claims 1-30, 32, 34 and 37-40 are cancelled. Claims 41 and 42 have been added. Claims 31, 33, 35, 36, 41 and 42 are pending and under examination.

Specification
The objection to the specification for not including the foreign priority application in the CROSS-REFERENCE TO RELATED APPLICATION section is withdrawn in response to Applicant’s argument.


Claim Rejections Withdrawn
The rejection of claims 31-35 and 37-40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in response to Applicant’s amendment of independent claim 31 to define the anti-gremlin-1 antibody or functionally active fragment, variant or derivative thereof comprising the three CDRs of the heavy chain variable region and the three CDRs of the light chain variable region.
The rejection of claims 31-33, 39 and 40 under 35 U.S.C. 102(a)(1), as being anticipated by Kim et al. (EP 2 826 790 A1, Pub. Date; Jan. 21, 2015), is withdrawn in response to Applicant’s amendment of the claims as above.
The rejection of claims 31 and 38-40 under 35 U.S.C. 102(a)(1), as being anticipated by Sebald et al. (EP 1 571 159 A1, Pub. Date; Sep. 7, 2005), is withdrawn in response to Applicant’s amendment of the claims as above.
The provisional rejection of claims 31-37, 39 and 40 on the ground of nonstatutory double patenting as being unpatentable over claims 51, 52 and 58-65 of co-pending Application No. 17/253,660 is withdrawn in response to Applicant’s amendment of independent claim 31 to recite “wherein the bone fracture or bone defect is a delayed-union fracture, a non-union fracture, or is a disease that affects bone integrity that is selected from the group consisting of osteoporosis, osteogenesis imperfecta, diabetes, Paget’s disease of bone, rheumatoid arthritis, ankylosing spondylitis, diffuse idiopathic skeletal hyperostosis, osteomyelitis, renal disease, Duchenne muscular dystrophy or thalassemia major”.

New Grounds of Objections/Rejections
Claim Objections
Claim 31 is objected to because of the following informalities:
Claim 31 recites “wherein the bone fracture or bone defect … is a disease … selected from the group consisting of osteoporosis, …Duchenne muscular dystrophy or thalassemia major.” The Markush language should be “selected from the group consisting of … Duchenne muscular dystrophy and thalassemia major”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 33, 35, 36, 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for the treatment of a bone fracture, a delayed-union fracture, a non-union fracture, a bone defect with a loss of bone, or a bone disease selected from the group consisting of osteoporosis, osteogenesis imperfecta, and Paget’s disease of bone, does not reasonably provide enablement for treating the full scope of the diseases listed in the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Independent claim 31 recites: “A method for the treatment of a bone fracture or bone defect …wherein the bone fracture or bone defect is a delayed-union fracture, a non-union fracture, or is a disease that affects bone integrity that is selected from the group consisting of osteoporosis, osteogenesis imperfecta, diabetes, Paget’s disease of bone, rheumatoid arthritis, ankylosing spondylitis, diffuse idiopathic skeletal hyperostosis, osteomyelitis, renal disease, Duchenne muscular dystrophy or thalassemia major.” The claim, as written, reads on treating a subject having diabetes, rheumatoid arthritis, ankylosing spondylitis, diffuse idiopathic skeletal hyperostosis, osteomyelitis, renal disease, Duchenne muscular dystrophy, or thalassemia major. The specification, however, does not provide enablement for the treatment of these diseases. 
What Applicant has described in the specification are anti-gremlin-1 antibodies that comprise the six CDRs from the heavy chain and light chain variable regions as recited in the claims. The specification discloses that the anti-gremlin-1 antibodies can accelerate the healing and bridging of bone tissue, thereby providing the treatment of a bone fracture or a bone defect with a loss of bone, due to trauma or disease. The specification, however, does not provide enablement for treating the diverse diseases, such as diabetes, rheumatoid arthritis, ankylosing spondylitis, diffuse idiopathic skeletal hyperostosis, osteomyelitis, renal disease, Duchenne muscular dystrophy, and DISH is a common asymptomatic disease characterized by new bone formation and metabolic abnormalities. We still know little about the pathogenesis of DISH; therefore, there is no possibility of causal treatment.” (p. 9, under section “4. Summary”). It may be detrimental to stimulate bone formation in a subject that already has undesired new bone formation. Also, Cao et al. (Genet. Med., 2010, Vol. 12(2): 61-76) teaches that thalassemia major is an inherited blood disorder and is characterized as a severe transfusion-dependent anemia. Cao et al. teaches that the clinical management of the disease relies upon regular transfusions to correct the anemia, suppress erythropoiesis, and inhibit increased gastrointestinal absorption of iron (p. 71, under section CLINICAL MANAGEMENT). The specification does not provide evidence that the antibodies of the present application are effective in the treatment of the disease. Further, the term “renal disease” can be any kidney disease, such as stones, infection, or kidney failure. The specification does not enable one of skill in the art to use the antibodies for treating these various diseases as claimed. Although some of the listed diseases are associated with an increased risk of bone loss (osteoporosis), such as rheumatoid arthritis and ankylosing spondylitis, or an increased risk of bone fracture, such as Duchenne muscular dystrophy, the claims, however, are not limited to the subject that suffers from 
  Clearly, the instant specification does not enable one of skill in the art to use the antibodies for treating the various diseases as claimed. See In re Wands', 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Given the breadth of the claims, in light of the predictability of the art as determined by the number of working examples, the level of skill of the artisan, and the guidance provided in the instant specification and the prior art of record, it would require undue experimentation for one of ordinary skill in the art to make and use the claimed invention.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Amended claims 31, 41 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of co-pending Application No. 17/172,109 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 10 of the ‘109 application recites a method of treating renal fibrosis (a renal disease), diabetic nephropathy (diabetes), idiopathic pulmonary fibrosis, pulmonary arterial hypertension, angiogenesis and/or cancer, comprising administering 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
NO CLAIM IS ALLOWED.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 24, 2022